DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2020 and 0721/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, each IDS is being considered by the examiner. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 12, 16, and 20 are rejected under 35 U. S. C. 102(a)(2) as being anticipated by Tian et al. (US 20180023752 A1), hereafter referred to as “Tian”.

    PNG
    media_image1.png
    586
    525
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    654
    662
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    522
    682
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    554
    285
    media_image4.png
    Greyscale

Regarding claim 1, Tian disclose a gimbal handle (Figures 1 and 2, element 3) (paragraphs 33 and 34, all lines, therein) comprising:
an enclosure including an accommodation space (small space surrounding a main circuit board, Figure 6, element 6);
a main control board (handheld holder main control board, Figure 6, element 6) accommodated in the accommodation space; and
an electrical contact member (rocker potentiometer, Figure 6, element 7) provided at the main control board and electrically connected to the main control board, the electrical contact member penetrating the enclosure to expose to an outside of the enclosure (as shown in Figure 6), and the electrical contact member being configured to be electrically connected to an adapter (coupled with a camera, Figures 2, 4, 6, element 50 coupled to a gimbal, Figures 2, 4, element 5).
Regarding claim 2, Tian disclose the gimbal handle, wherein:
the main control board includes a detection circuit [detecting and converting electrical signals into pulse width modulation (PWM) signals] (last 6 lines of paragraph 34);
the electrical contact member includes:
a first electrical contact member (gimbal, Figures 2, 4, element 5) configured to be electrically connected to the adapter (coupled with a camera, Figures 2, 4, 6, element 50); and 
a second electrical contact member (gimbal connector, Figure 1, element 4) (abstract lines 4 and 5) connected to the detection circuit (main control board of gimbal, Figure 4, element 8); and 
the detection circuit is configured to detect a conduction signal [detecting PWM signals and coupling the PWM signals to drive a gimbal, Figures 2, 4, element 5] (paragraph 34) in response to the first electrical contact being electrically connected to the adapter (with a camera, Figures 2, 4, 6, element 50 coupled to a gimbal).
Regarding claim 9, Tian disclose the gimbal handle, further comprising[[:]] a controller provided at the enclosure and electrically connected to the main control board (paragraph 34, lines 3 - 6).
Regarding claim 12, Tian disclose the gimbal handle, further comprising[[:]] a card slot (for the handheld holder main control board, Figure 6, element 6).provided at a side part of the enclosure and electrically connected to the main control board.
Regarding claim 16, Tian disclose a gimbal (Figures 2, 4, element 5) (paragraphs 33 and 34, all lines, therein) comprising: 
an arm (coupling the gimbal with a camera, Figures 2, 4, 6, element 50); 
an electric motor configured to drive the arm to rotate (last six lines of paragraph 34); 
a photographing device (camera, Figures 2, 4, 6, element 50) mounted at the arm; 
an adapter (gimbal connector, Figure 1, element 4) (abstract lines 4 and 5) configured to be connected to a terminal; and 
a gimbal handle (Figures 1 and 2, element 3) including: 
an enclosure including an accommodation space (small space surrounding a main circuit board, Figure 6, element 6); 
a main control board (handheld holder main control board, Figure 6, element 6) accommodated in the accommodation space; and 
an electrical contact member (rocker potentiometer, Figure 6, element 7) provided at the main control board and electrically connected to the main control board, the electrical contact member penetrating the enclosure to expose to an outside of the enclosure; wherein: 
the arm or the electric motor is fixed (via a gimbal connector, Figure 1, element 4) to the enclosure; and 
the adapter (via a gimbal connector, Figure 1, element 4)  is electrically connected to the electrical contact member.
Regarding claim 20, Tian disclose the gimbal, wherein[[:]] the enclosure further includes a side part; and the gimbal handle further includes a card slot (to accommodate handheld holder main control board, Figure 6, element 6) provided at the side part and electrically connected to the main control board. 


Allowable Subject Matter
Claims 3 - 8, 10, 11, 13 - 15, 17 - 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF